Case 2:18-cv-00514-JRG Document 20-2 Filed 03/08/19 Page 1 of 13 PageID #: 158




                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

    UNILOC 2017 LLC,                             §
                                                 §
                   Plaintiff,
                                                 §
                                                 §
    v.
                                                 §          Case No. 2:18-CV-00514
                                                 §           Jury Trial Demanded
    AT&T SERVICES, INC. and AT&T
                                                 §
    MOBILITY LLC,
                                                 §
                 Defendants,                     §
                                                 §
    ERICSSON INC.,                               §
                                                 §
                   Intervenor Defendant.         §
                                                 §


             INTERVENOR ERICSSON INC.’S ANSWER IN INTERVENTION

          Intervenor Ericsson Inc. (“Ericsson”), by and through its undersigned counsel, hereby

   submits the following Answer in Intervention to the November 17, 2018 Complaint (DE 1)

   (“Complaint”) of Plaintiff Uniloc 2017 LLC (“Uniloc”):

                  SCOPE OF ERICSSON’S ANSWER IN INTERVENTION

          Ericsson’s intervention in this case is limited to defending claims arising from AT&T

   Services, Inc. and AT&T Mobility LLC’s (collectively, “AT&T”) use of Ericsson products.

   To the extent a response is required to allegations outside of this scope, Ericsson is without

   knowledge or information sufficient to form a belief as to the truth of such allegations and

   therefore denies them. Ericsson’s use of headings in this Answer in Intervention is for

   convenience only and are not admissions as to any of Uniloc’s allegations in the Complaint.
Case 2:18-cv-00514-JRG Document 20-2 Filed 03/08/19 Page 2 of 13 PageID #: 159




                                 ANSWER IN INTERVENTION

                                   NATURE OF THE ACTION

          1.      Ericsson admits that Uniloc purports to allege in the Complaint that AT&T has

   infringed U.S. Patents Nos. 6,901,272 (the “’272 patent), 6,519,005 (the “’005 patent) and

   7,016,676 (the “’676 patent) (collectively, the “Patents-in-Suit”). Ericsson admits that Exhibits

   A-C of the Complaint appear to be accurate reproductions of the Patents-in-Suit.

          2.      Ericsson admits that Uniloc purports to allege in the Complaint that AT&T has

   infringed the Patents-in-Suit by importing, making, offering for sale, selling and operating

   certain applications and devices. Ericsson admits that Uniloc purports to seek damages and

   other relief in the Complaint. Ericsson is without knowledge or information sufficient to form

   a belief as to the truth of the allegations set forth in the remainder of this Paragraph and

   therefore denies them.

                                           THE PARTIES

          3.      Ericsson is without knowledge or information sufficient to form a belief as to

   the truth of the allegations set forth in this Paragraph and therefore denies them.

          4.      Ericsson is without knowledge or information sufficient to form a belief as to

   the truth of the allegations set forth in this Paragraph and therefore denies them.

          5.      Ericsson is without knowledge or information sufficient to form a belief as to

   the truth of the allegations set forth in this Paragraph and therefore denies them.

          6.      Ericsson is without knowledge or information sufficient to form a belief as to

   the truth of the allegations set forth in this Paragraph and therefore denies them.




                                                     2
Case 2:18-cv-00514-JRG Document 20-2 Filed 03/08/19 Page 3 of 13 PageID #: 160




          7.         Ericsson is without knowledge or information sufficient to form a belief as to

   the truth of the allegations set forth in this Paragraph and therefore denies them.

                                   JURISDICTION AND VENUE

          8.      This Paragraph states a legal conclusion to which no response is necessary. To

   the extent a response is deemed necessary, Ericsson denies that AT&T has infringed the ’676

   patent through AT&T’s use of Ericsson products.             Ericsson is without knowledge or

   information sufficient to form a belief as to the truth of the remaining allegations set forth in

   this Paragraph and therefore denies them.

          9.      Ericsson denies that AT&T has infringed the ’676 patent through AT&T’s use

   of Ericsson products. Ericsson is without knowledge or information sufficient to form a belief

   as to the truth of the allegations set forth in this Paragraph and therefore denies them.

          10.     Ericsson denies that AT&T has infringed the ’676 patent through AT&T’s use

   of Ericsson products. Ericsson is without knowledge or information sufficient to form a belief

   as to the truth of the remaining allegations set forth in this Paragraph and therefore denies them.

                COUNT I: INFRINGEMENT OF U.S. PATENT NO. 6,901,272

          11.        Ericsson incorporates by reference each response contained in paragraphs 1

   through 10 of this Answer in Intervention as though fully set forth herein.

          12.     Ericsson admits that Exhibit A of the Complaint appears to be an accurate

   reproduction of the ’272 patent. Ericsson admits to the allegations made in the remainder of

   this Paragraph.

          13.     This Paragraph states a legal conclusion to which no response is necessary. To

   the extent a response is deemed necessary, denied.



                                                     3
Case 2:18-cv-00514-JRG Document 20-2 Filed 03/08/19 Page 4 of 13 PageID #: 161




          14.     Ericsson is without knowledge or information sufficient to form a belief as to

   the truth of the allegations set forth in this Paragraph and therefore denies them.

          15.     Ericsson is without knowledge or information sufficient to form a belief as to

   the truth of the allegations set forth in this Paragraph and therefore denies them.

          16.     Ericsson is without knowledge or information sufficient to form a belief as to

   the truth of the allegations set forth in this Paragraph and therefore denies them.

          17.     Ericsson is without knowledge or information sufficient to form a belief as to

   the truth of the allegations set forth in this Paragraph and therefore denies them.

          18.     Ericsson is without knowledge or information sufficient to form a belief as to

   the truth of the allegations set forth in this Paragraph and therefore denies them.

          19.     Ericsson is without knowledge or information sufficient to form a belief as to

   the truth of the allegations set forth in this Paragraph and therefore denies them.

          20.     Ericsson is without knowledge or information sufficient to form a belief as to

   the truth of the allegations set forth in this Paragraph and therefore denies them.

          21.     Ericsson is without knowledge or information sufficient to form a belief as to

   the truth of the allegations set forth in this Paragraph and therefore denies them.

          22.     Ericsson is without knowledge or information sufficient to form a belief as to

   the truth of the allegations set forth in this Paragraph and therefore denies them.

          23.     Ericsson is without knowledge or information sufficient to form a belief as to

   the truth of the allegations set forth in this Paragraph and therefore denies them.

          24.     Ericsson is without knowledge or information sufficient to form a belief as to

   the truth of the allegations set forth in this Paragraph and therefore denies them.


                                                     4
Case 2:18-cv-00514-JRG Document 20-2 Filed 03/08/19 Page 5 of 13 PageID #: 162




          25.        Ericsson is without knowledge or information sufficient to form a belief as to

   the truth of the allegations set forth in this Paragraph and therefore denies them.

          26.        Ericsson is without knowledge or information sufficient to form a belief as to

   the truth of the allegations set forth in this Paragraph and therefore denies them.

          27.        Ericsson is without knowledge or information sufficient to form a belief as to

   the truth of the allegations set forth in this Paragraph and therefore denies them.

          28.        Ericsson is without knowledge or information sufficient to form a belief as to

   the truth of the allegations set forth in this Paragraph and therefore denies them.

          29.        Ericsson is without knowledge or information sufficient to form a belief as to

   the truth of the allegations set forth in this Paragraph and therefore denies them.

          30.        Ericsson is without knowledge or information sufficient to form a belief as to

   the truth of the allegations set forth in this Paragraph and therefore denies them.

                COUNT II: INFRINGEMENT OF U.S. PATENT NO. 6,519,005

          31.        Ericsson incorporates by reference each response contained in paragraphs 1

   through 10 of this Answer in Intervention as though fully set forth herein.

          32.     Ericsson admits that Exhibit B of the Complaint appears to be an accurate

   reproduction of the ’005 patent. Ericsson admits to the allegations made in the remainder of

   this Paragraph.

          33.     This Paragraph states a legal conclusion to which no response is necessary. To

   the extent a response is deemed necessary, denied.

          34.     Ericsson is without knowledge or information sufficient to form a belief as to

   the truth of the allegations set forth in this Paragraph and therefore denies them.


                                                     5
Case 2:18-cv-00514-JRG Document 20-2 Filed 03/08/19 Page 6 of 13 PageID #: 163




          35.     Ericsson is without knowledge or information sufficient to form a belief as to

   the truth of the allegations set forth in this Paragraph and therefore denies them.

          36.     Ericsson is without knowledge or information sufficient to form a belief as to

   the truth of the allegations set forth in this Paragraph and therefore denies them.

          37.     Ericsson is without knowledge or information sufficient to form a belief as to

   the truth of the allegations set forth in this Paragraph and therefore denies them.

          38.     Ericsson is without knowledge or information sufficient to form a belief as to

   the truth of the allegations set forth in this Paragraph and therefore denies them.

          39.     Ericsson is without knowledge or information sufficient to form a belief as to

   the truth of the allegations set forth in this Paragraph and therefore denies them.

          40.     Ericsson is without knowledge or information sufficient to form a belief as to

   the truth of the allegations set forth in this Paragraph and therefore denies them.

          41.     Ericsson is without knowledge or information sufficient to form a belief as to

   the truth of the allegations set forth in this Paragraph and therefore denies them.

          42.     Ericsson is without knowledge or information sufficient to form a belief as to

   the truth of the allegations set forth in this Paragraph and therefore denies them.

          43.     Ericsson is without knowledge or information sufficient to form a belief as to

   the truth of the allegations set forth in this Paragraph and therefore denies them.

          44.     Ericsson is without knowledge or information sufficient to form a belief as to

   the truth of the allegations set forth in this Paragraph and therefore denies them.

          45.     Ericsson is without knowledge or information sufficient to form a belief as to

   the truth of the allegations set forth in this Paragraph and therefore denies them.


                                                     6
Case 2:18-cv-00514-JRG Document 20-2 Filed 03/08/19 Page 7 of 13 PageID #: 164




          46.        Ericsson is without knowledge or information sufficient to form a belief as to

   the truth of the allegations set forth in this Paragraph and therefore denies them.

          47.        Ericsson is without knowledge or information sufficient to form a belief as to

   the truth of the allegations set forth in this Paragraph and therefore denies them.

          48.     Ericsson is without knowledge or information sufficient to form a belief as to

   the truth of the allegations set forth in this Paragraph and therefore denies them.

          49.        Ericsson is without knowledge or information sufficient to form a belief as to

   the truth of the allegations set forth in this Paragraph and therefore denies them.

          50.        Ericsson is without knowledge or information sufficient to form a belief as to

   the truth of the allegations set forth in this Paragraph and therefore denies them.

          51.        Ericsson is without knowledge or information sufficient to form a belief as to

   the truth of the allegations set forth in this Paragraph and therefore denies them.

                COUNT III: INFRINGEMENT OF U.S. PATENT NO. 7,016,676

          52.        Ericsson incorporates by reference each response contained in paragraphs 1

   through 10 of this Answer in Intervention as though fully set forth herein.

          53.     Ericsson admits that Exhibit C of the Complaint appears to be an accurate

   reproduction of the ’676 patent. Ericsson admits to the allegations made in the remainder of

   this Paragraph.

          54.     This Paragraph states a legal conclusion to which no response is necessary. To

   the extent a response is deemed necessary, denied.

          55.        Ericsson is without knowledge or information sufficient to form a belief as to

   the truth of the allegations set forth in this Paragraph and therefore denies them.


                                                     7
Case 2:18-cv-00514-JRG Document 20-2 Filed 03/08/19 Page 8 of 13 PageID #: 165




          56.        Ericsson is without knowledge or information sufficient to form a belief as to

   the truth of the allegations set forth in this Paragraph and therefore denies them.

          57.        Ericsson is without knowledge or information sufficient to form a belief as to

   the truth of the allegations set forth in this Paragraph and therefore denies them.

          58.     Ericsson admits that it provides to AT&T base stations that can be configured

   to communicate with LTE-LAA-enabled devices over an unlicensed frequency band

   (“Ericsson LTE-LAA Base Stations”). Ericsson denies the remaining allegations set forth in

   this Paragraph.

          59.     Denied with respect to Ericsson LTE-LAA Base Stations. Ericsson is without

   knowledge or information sufficient to form a belief as to the truth of the remaining allegations

   set forth in this Paragraph and therefore denies them.

          60.     Denied with respect to Ericsson LTE-LAA Base Stations. Ericsson is without

   knowledge or information sufficient to form a belief as to the truth of the remaining allegations

   set forth in this Paragraph and therefore denies them.

          61.        Ericsson admits that the Ericsson LTE-LAA Base Stations communicate with

   smartphones.      Ericsson further admits that certain of those smartphones are capable of

   communicating with other devices via the LTE-LAA and Wi-Fi protocols. Ericsson denies

   that the Ericsson LTE-LAA Base Stations communicate with any devices using the Wi-Fi

   protocol. Ericsson is without knowledge or information sufficient to form a belief as to the

   truth of the remaining allegations set forth in this Paragraph and therefore denies them.




                                                     8
Case 2:18-cv-00514-JRG Document 20-2 Filed 03/08/19 Page 9 of 13 PageID #: 166




          62.     Denied with respect to Ericsson LTE-LAA Base Stations. Ericsson is without

   knowledge or information sufficient to form a belief as to the truth of the remaining

   allegations set forth in this Paragraph and therefore denies them.

          63.     Denied with respect to Ericsson LTE-LAA Base Stations. Ericsson is without

   knowledge or information sufficient to form a belief as to the truth of the remaining allegations

   set forth in this Paragraph and therefore denies them.

          64.     Denied with respect to Ericsson LTE-LAA Base Stations. Ericsson is without

   knowledge or information sufficient to form a belief as to the truth of the remaining allegations

   set forth in this Paragraph and therefore denies them.

          65.     Denied with respect to Ericsson LTE-LAA Base Stations. Ericsson is without

   knowledge or information sufficient to form a belief as to the truth of the remaining allegations

   set forth in this Paragraph and therefore denies them.

          66.     Denied with respect to Ericsson LTE-LAA Base Stations. Ericsson is without

   knowledge or information sufficient to form a belief as to the truth of the remaining allegations

   set forth in this Paragraph and therefore denies them.

          67.     Denied with respect to Ericsson LTE-LAA Base Stations. Ericsson is without

   knowledge or information sufficient to form a belief as to the truth of the remaining allegations

   set forth in this Paragraph and therefore denies them.

          68.     Denied with respect to Ericsson LTE-LAA Base Stations. Ericsson is without

   knowledge or information sufficient to form a belief as to the truth of the remaining allegations

   set forth in this Paragraph and therefore denies them.




                                                    9
Case 2:18-cv-00514-JRG Document 20-2 Filed 03/08/19 Page 10 of 13 PageID #: 167




           69.      Denied with respect to Ericsson LTE-LAA Base Stations. Ericsson is without

    knowledge or information sufficient to form a belief as to the truth of the remaining allegations

    set forth in this Paragraph and therefore denies them.

           70.      Denied with respect to Ericsson LTE-LAA Base Stations. Ericsson is without

    knowledge or information sufficient to form a belief as to the truth of the remaining allegations

    set forth in this Paragraph and therefore denies them.

                                             DEFENSES

                                             First Defense

           Each purported claim for relief fails to state a claim upon which relief can be granted.

                                           Second Defense

           Ericsson has not infringed, and does not infringe (literally, under the doctrine of

    equivalents, directly, indirectly, contributorily, or by inducement) any valid, enforceable claim

    of the ’676 patent.

                                            Third Defense

           Uniloc’s right to seek damages is limited, including without limitation, by 35 U.S.C.

    §§ 286, 287 and 288.

                                           Fourth Defense

           Uniloc’s actions in defending this case do not give rise to an exceptional case under 35

    U.S.C. § 285.

                                             Fifth Defense

           Ericsson has not willfully infringed any claim of the ’676 patent.




                                                     10
Case 2:18-cv-00514-JRG Document 20-2 Filed 03/08/19 Page 11 of 13 PageID #: 168




                                            Sixth Defense

            Uniloc is not entitled to injunctive relief at least because any injury Uniloc has

    sustained is not immediate or irreparable, and if Uniloc were to prevail on its cause of action

    for any claim, it has an adequate remedy at law.

                                     AFFIRMATIVE DEFENSES

            Without altering the burden of proof, Ericsson asserts the following defenses, which

    are based upon an investigation that is not complete and is prior to the results of any discovery

    from Uniloc. Ericsson’s investigation of its defenses is continuing, and Ericsson reserves the

    right to assert all affirmative defenses under Rule 8(c) of the Federal Rules of Civil Procedure,

    the patent laws of the United States, and any other defense, at law or in equity, that may now

    exist or in the future be available based upon discovery and further investigation in this case.

                                       First Affirmative Defense

            The claims of the ’676 patent are invalid for failure to meet the conditions for

    patentability set forth in 35 U.S.C. §§ 101 et seq., including without limitation §§ 101, 102,

    103, and/or 112 thereof.

                                      Second Affirmative Defense

            Uniloc’s claims are barred, in whole or in part, by the doctrines of laches, estoppel,

    unclean hands, waiver, acquiescence, and any other applicable equitable doctrine.

                                     DEMAND FOR JURY TRIAL

            Pursuant to Federal Rule of Civil Procedure 38(b), Ericsson Inc. demands a trial by

    jury on all issues so triable.




                                                     11
Case 2:18-cv-00514-JRG Document 20-2 Filed 03/08/19 Page 12 of 13 PageID #: 169




    Dated: March 8, 2019                      Respectfully Submitted,

                                              /s/ Jacob K. Baron

                                              Joshua C. Krumholz, Esq.
                                              (LEAD COUNSEL)
                                              MA Bar No.: 552573
                                              Email: joshua.krumholz@hklaw.com
                                              (pro hac vice application forthcoming)
                                              Jacob K. Baron, Esq.
                                              MA Bar No.: 652568
                                              Email: jacob.baron@hklaw.com
                                              Jacob W. S. Schneider, Esq.
                                              MA Bar No.: 675315
                                              Email: jacob.schneider@hklaw.com
                                              (pro hac vice application forthcoming)
                                              Rabi Fiotto, Esq.
                                              MA Bar No.: 699571
                                              Email: rabi.fiotto@hklaw.com
                                              (pro hac vice application forthcoming)
                                              HOLLAND & KNIGHT LLP
                                              10 Saint James Avenue; 11th Floor
                                              Boston, MA 02116
                                              Telephone: (617)523-2700
                                              Facsimile: (617)523-6850
                                              Attorneys for Ericsson Inc.




                                         12
Case 2:18-cv-00514-JRG Document 20-2 Filed 03/08/19 Page 13 of 13 PageID #: 170




                                 CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 8th day of March, 2019, I caused the foregoing
    Answer in Intervention to be electronically filed with the Clerk of the Court by using the
    CM/ECF system which will send a notice of electronic filing to all counsel of record who are
    deemed to have consented to electronic service.


                                                        /s/   Jacob K. Baron
                                                              Jacob K. Baron, Esq.




                                                  13
